Citation Nr: 0609815	
Decision Date: 04/05/06    Archive Date: 04/13/06

DOCKET NO.  04-24 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
psoriasis.  

2.  Entitlement to service connection for psoriatic 
arthritis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from November 1973 to 
August 1985.  

This appeal arises from a September 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Portland, Oregon.  

In his November 2003 notice of disagreement, the veteran 
limited the issues on appeal to service connection for 
psoriasis and psoriatic arthritis.  For that reason, the 
issues are limited to those listed on the title page.  

The Board of Veterans' Appeals (Board) has noted the RO 
reopened the veteran's claim for service connection for 
psoriasis.  In Barnett v. Brown, 8 Vet. App. 1 (1995) the 
United States Court of Appeals for Veterans Claims (Court) 
instructed that the Board of Veterans' Appeals must initially 
address the issue of whether or not new and material evidence 
has been submitted to reopen a claim in cases where there is 
a prior final decision.  See also McGinnis v. Brown, 4 Vet. 
App. 239 (1993).  

The issue of service connection for psoriatic arthritis is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The RO denied service connection for psoriasis in a June 
1995 rating decision.  The veteran did not appeal the June 
1995 rating decision.  

2.  The evidence submitted since the June 1995 decision of 
the RO is not cumulative or redundant of evidence already in 
the claims folder and is so significant that it must be 
considered to fairly decide the claim.  The new evidence when 
considered with the evidence as a whole presents a reasonable 
possibility of substantiating the veteran's claim.  

3.  When he was in service in May 1985, the veteran sought 
treatment for chest pain.  The physician's assistant who 
examined him noted he had psoriasis of the scalp and nails.  

4.  The veteran's mother and brother both observed the 
veteran first had noticeable scaling of his scalp and dry 
patches on his skin while he was in service.  

5.  Records from a private dermatologist, dated in September 
1986, include diagnosis of psoriasis.  

6.  The claims folder includes records of diagnosis and 
treatment for psoriasis from 1986 to the present, and a 
current confirmation of the diagnosis of psoriasis.  


CONCLUSIONS OF LAW

1.  The June 1995 rating decision of the RO is final.  
38 C.F.R. §§ 3.104, 20.1103 (1994).  

2.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for psoriasis.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2005).  

3.  Psoriasis was incurred in active military service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2005).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Board observes that legislation has eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to the claim, 
and expanded VA's duty to notify the claimant and the 
representative, if any, concerning certain aspects of claim 
development.  See Veterans Claims Assistance Act of 2000 
(VCAA) (codified as amended at 38 U.S.C.A. § 5100 et seq. 
(West 2002)).  In addition, VA has issued regulations that 
implement the statutory changes effected by the VCAA.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

The implementing regulations also redefine "new and material 
evidence" and clarify the types of assistance VA will 
provide to a claimant attempting to reopen a previously 
denied claim.  38 C.F.R. §§ 3.156(a) and 3.159(c).  The 
provisions of 38 C.F.R. § 3.156 were changed only for claims 
filed on or after August 29, 2001.  66 Fed. Reg. 45,620 (Aug. 
29, 2001) (codified at 38 C.F.R. § 3.156 (2003)).  The 
appellant's request to reopen his claim was filed in 
September 2002.  Consequently, the new version of § 3.156 
applies.  

As the decision of the Board reopens the appellant's claim 
for service connection for psoriasis and grants service 
connection, further review to determine if the requirements 
of VCAA have been met is not required.  

Relevant Laws and Regulations.  Once entitlement to service 
connection for a given disorder has been denied by the RO and 
has not been timely appealed, that determination is final.  
In order to later establish service connection for the 
disorder in question, it is required that new and material 
evidence be presented warranting reopening the claim and 
reviewing the former disposition.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. §§ 3.104, 3.156(a) (2005).  

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself, or when considered with previous evidence of 
record, related to an unsubstantiated fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the clam sought to 
be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156 (2005).  

To establish service connection for a claimed disability, the 
facts as shown by evidence must demonstrate that a particular 
disease or injury resulting in current disability was 
incurred during active service or, if preexisting active 
service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 
(West 2002).  

Factual Background:  The veteran filed his original claim for 
service connection for psoriasis in October 1994.  

The veteran's service medical records were obtained and 
included the following records.  May 1983 records revealed 
the veteran had a rash on his penis which was diagnosed as 
monilia.  July 1984 treatment records noted the veteran had 
an erythematous macular rash which was assessed as being 
monilia.  May 1985 records reveal the veteran requested 
treatment for chest pain.  When the physician's assistant 
examined the veteran he noted he had psoriasis of the scalp 
and psoriatic nails.  The claims folder did not contain 
either a report of physical examination at entrance or 
separation from service.  

The veteran reported being treated by a Dr. U for psoriasis 
in the spring of 1984.  Unfortunately, the Cascade Medical 
Clinic where Dr. U. practiced responded that they had 
destroyed all records over seven years old.  

September 1986 records, from the veteran's private 
dermatologist, included diagnosis and treatment for 
psoriasis.  

Records of hospitalization at VA in September and October 
1994 included diagnosis of severe psoriasis.  The veteran had 
severe psoriatic plagues on the extensor surfaces of both 
arms and legs.  There was also involvement of the nails.  

The RO denied the claim for service connection in a June 1995 
rating decision.  The RO sent the veteran a letter notifying 
him his claim was denied in June 1995.  The next 
communication from the veteran in the claims folder is dated 
in 2002.  The veteran did not file an appeal.  The June 1995 
rating decision denying service connection for psoriasis, 
became final.  38 C.F.R. § 20.1103 (1994).  

The evidence submitted since June 1995 includes the following 
items.  The veteran has submitted records of treatment for 
psoriasis from his private physicians dated in March 1997, 
October 1998, February 1999, and September 2002.  

In October 2002, the veteran submitted a statement from his 
mother.  She recalled observing the veteran had what she 
thought was had a terrible case of dandruff when she visited 
him in the summer of 1982 in Germany.  His scalp was covered 
with noticeable scales and he had dry patches on his skin.  
After the veteran was transferred to Fort Lewis she noticed 
his skin condition had become more severe.  His entire body 
was covered with a red crusty covering and his fingernails 
and toe-nails were peeling and brittle.  His mother insisted 
he see their family physician, Dr. U.  His brother also 
recalled seeing dry patches of skin when his brother came 
home from his assignment in Germany.  

Also obtained were VA records of treatment and diagnosis of 
psoriasis dated in March 1996.  

A VA examination was conducted in March 2003 by a VA nurse 
practitioner.  She noted that no skin scrapings were 
necessary, and that the veteran had an obvious psoriatic 
outbreak.  She diagnosed generalized and gross psoriasis.  In 
April 2003, another VA nurse provided an addendum to the 
examination report when the claims folder became available.  
She reviewed the service medical records and concluded the 
only mention of a skin condition in service was for treatment 
of monilia in July 1984.  

The RO reopened and denied the claim for service connection 
in a September 2003 rating decision.  The veteran appealed.  

The veteran then submitted excerpts from medical texts and 
duplicates of his service medical records.  He also appeared 
and gave testimony before the undersigned Veterans Law Judge 
at a videoconference hearing in March 2005.  

The RO denied the claim for service connection for psoriasis 
in June 1995 on the basis that there were findings of a skin 
disorder in service, but no evidence of any lasting chronic 
residuals.  Since the June 1995 rating decision, the veteran 
has submitted evidence of his symptoms of psoriasis in 
service as observed by his mother and brother.  He has 
submitted private and VA records which reveal treatment and 
current diagnoses of psoriasis.  These records are new.  They 
address a question the RO raised in the June 1995 rating 
decision, whether there was a current diagnosis or chronic 
residuals of psoriasis.  

When the evidence is considered as a whole, the new evidence 
presents a reasonable possibility of substantiating the 
veteran's claim.  38 C.F.R. § 3.156(a)(2005).  There are 
records of psoriasis in service, observation of his symptoms 
by lay persons in service, treatment and diagnosis of 
psoriasis by a dermatologist within 13 months of the 
veteran's separation from service, evidence of continuing 
treatment, and current diagnosis of psoriasis.  

Service Connection 

Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  

VA examination in March 2003 resulted in a current diagnosis 
of severe psoriasis.  The service medical records include 
observation by a physician's assistant of psoriasis of the 
scalp and nails.  The veteran's brother and mother have 
described seeing dry patches when they saw the veteran in 
service.  His mother has stated she insisted the veteran see 
their family physician in 1984 after observing the scaly 
patches on his scalp and toenails.  Within thirteen months of 
his separation from the service, the veteran was seen in 
September 1986 by a private dermatologist who diagnosed 
psoriasis.  From that date to the present the veteran has 
sought treatment for psoriasis.  

The evidence clearly supports the veteran's contentions that 
his current psoriasis began in service.  From the reports of 
the physician's assistant in service and the March 2003 VA 
examinations, it is clear that a trained medical professional 
is able to diagnosis psoriasis by observation alone.  When as 
in this case there is continuous treatment and diagnosis of a 
disorder, the Board has concluded there is no necessity for 
obtaining an opinion as to the etiology of his current 
psoriasis.  

The evidence supports service connection for psoriasis.  


ORDER

Service connection for psoriasis is granted.  


REMAND

The veteran is also seeking service connection for psoriatic 
arthritis.  The Board has granted service connection for 
psoriasis.  Service connection may be granted for disability 
which is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310 (a)(2005).  

The evidence of record indicates there is some question as to 
the correct diagnosis of the veteran's current arthritic 
symptoms.  October 1998 private medical records reveal the 
veteran's physician had questions as to the proper diagnosis 
of the veteran's left ankle pain and arthritis.  He recorded 
an assessment of gout versus psoriatic arthritis.  He had 
discussed the veteran's case with a rheumatologist, who 
recommended a fluid aspiration, if possible, versus blood 
work to establish a diagnosis.  

The VA physician, who examined the veteran in March 2003, 
also considered it was possible the veteran had psoriatic 
arthritis.  He recommended that if the RO needed more 
information a rheumatology consultation would be necessary.  

The claims folder does not include either a fluid aspiration 
study or a rheumatology evaluation to establish a current 
diagnosis of psoriatic arthritis.  A claim for service 
connection requires evidence of a current diagnosis to 
support a grant of service connection.  Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).  To assist the veteran with his 
claim, he must be afforded a VA examination by a 
rheumatologist to determine the correct diagnosis of his 
symptoms.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  

In the present appeal, the VCAA notice to the veteran did not 
cite the law and regulations governing nor describe the type 
of evidence necessary to establish a disability rating or 
effective date for the disabilities on appeal.  The veteran 
must be provided proper notice as set out in Dingess/Hartman.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should request the veteran to 
identify all health care providers who 
have treated him for psoriatic arthritis 
or gout since his separation from the 
service.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran which have not been 
previously secured.

2.  VA should arrange for the veteran to 
be examined by a rheumatologist to 
determine if the veteran currently has 
psoriatic arthritis.  The claims folder 
should be made available to the 
rheumatologist in conjunction with the 
examination.  The rheumatologist is asked 
to examine the veteran and request any 
tests or procedures necessary to 
determine if the veteran currently has 
psoriatic arthritis.  If psoriatic 
arthritis is diagnosed, the 
rheumatologist is asked to answer the 
following question:  Is it at least as 
likely as not the veteran's psoriatic 
arthritis began in service or during the 
initial post service year, or is 
proximately due to or causally related to 
the veteran's service-connected 
psoriasis?  

3.  VA must provide the veteran proper 
notice of the law and regulations and the 
type of evidence necessary to establish a 
disability rating and/or effective date 
for psoriasis and psoriatic arthritis as 
required by Dingess/Hartman.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
WARREN W. RICE, JR. 
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


